PONDER Justice.
This is an appeal from a judgment maintaining an exception of no right or cause of action.
The plaintiff brought suit against the defendants seeking to recover $3,425 with 5% interest from November 1, 1950 until paid, representing damages occasioned by the loss of twenty head of cattle which had allegedly been shot and killed. The plaintiff amended his petition after an exception of vagueness had been interposed alleging that he could not give any accurate detail with respect to the shooting of the cattle because the facts were solely in the possession of the defendants. Exceptions of no cause or right of action were maintained and plaintiff’s suit was dismissed. He has appealed.
 The petition is somewhat vague, but it is specifically alleged therein that one of the defendants made a statement to certain named witnesses that he had shot two of the plaintiff’s cows. It is well established that a suit will not be dismissed on exceptions of no right and no cause of action directed at the petition where the allegations of fact set forth a right and a cause of action as to any part of the demand. Smith v. Kennon, 188 La. 101, 175 So. 763; Adkins’ Heirs v. Crawford, Jenkins & Booth, Inc., 200 La. 561, 8 So.2d 539; Ingersoll Corporation v. Rogers, 217 La. 79, 46 So.2d 45; C. W. Greeson Co. v. Harnischfeger Corp., 219 La. 1006, 54 So.2d 528.
For the reasons assigned, the judgment is reversed and set aside and the case is *629remanded to be proceeded with according to law. Costs of this appeal to be paid byappellees; all other costs to await final disposition of the cause.